DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 01/07/2021 has been received an entered.  By the amendment, claims 1 and 3-7 are now pending in the application.
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal display device comprising a combination of various elements as claimed more specifically the first substrate including a main spacer and a sub-spacer, a height of the main spacer is greater than a height of the sub-spacer, the second substrate including a main pedestal portion that comes into contact with the main spacer, and a sub-pedestal portion opposite the sub-spacer, wherein an area of a top portion of the main pedestal portion is greater than an area of a top portion of the main spacer, an area of a top portion of the sub-pedestal portion is less than an area of a top portion of the sub-spacer, and an area of a base of the sub-pedestal portion is less than an area of a base of the main pedestal portion (claim 1) and/or the sub-pedestal portion includes a third sub-pedestal portion disposed at at least one corner portion of corner portions adjacent to a corner portion where the main spacer and the main pedestal portion are disposed and a first sub-pedestal portion or a second sub-pedestal portion disposed at another corner portion, and an area of a top portion of the third sub-pedestal portion is less than an area of a top portion of the first sub-pedestal portion or the second sub-pedestal portion (claim 7).
Claims 3-6 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871